      Case 4:19-cv-02400 Document 3 Filed on 07/05/19 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                         UNITED STATES DISTRICT COURT                               July 05, 2019
                          SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                              HOUSTON DIVISION


Epic Tech, LLC
      Plaintiff

v.                                                       Civil Action No. 4:19−cv−02400

Fusion Skill, Inc., et al.
      Defendant

                        ORDER FOR CONFERENCE AND
                     DISCLOSURE OF INTERESTED PARTIES

1.    Counsel shall appear for an initial pretrial and scheduling conference before

                       United States District Judge Ewing Werlein, Jr.
                           Friday, November 8,2019 at 02:30 PM
                             515 Rusk, 11th Floor, Room 11521
                                   Houston, Texas 77002

      After all Defendants have answered, if all parties desire an earlier date for the
      conference, they should make a joint request to the Case Manager, Ms. Marilyn
      Flores, at 713−250−5533.

2.    Counsel shall file with the clerk within fifteen days from receipt of this order a
      certificate listing all persons, associations of persons, firms, partnerships,
      corporations, affiliates, parent corporations, or other entities that are financially
      interested in the outcome of this litigation. If a group can be specified by a
      general description, individual listing is not necessary. Underline the name of
      each corporation whose securities are publicly traded. If new parties are added or
      if additional persons or entities that are financially interested in the outcome of
      the litigation are identified at any time during the pendency of this litigation, then
      each counsel shall promptly file an amended certificate with the clerk.

3.    Fed. R. Civ. P. 4(m) requires defendant(s) to be served within 90 days after the
      filing of the complaint. The failure of plaintiff(s) to file proof of service within
      90 days after the filing of the complaint may result in dismissal of this action by
      the court on its own initiative.

4.    After the parties confer as required by Fed. R. Civ. P. 26(f), counsel shall prepare
      and file not less than 10 days before the conference a joint discovery/case
      management plan. A form can be found at www.txs.uscourts.gov under the
      Judge's Procedures.

5.    The court will enter a scheduling and may rule on any pending motions at the
      conference.
      Case 4:19-cv-02400 Document 3 Filed on 07/05/19 in TXSD Page 2 of 2


6.    Counsel who file or remove an action must serve a copy of this order with the
      summons and complaint or with the notice of removal.

7.    Attendance by an attorney who has knowledge of the facts and authority to bind
      the party is required at the conference.

8.    Counsel shall discuss with their clients and each other whether alternative dispute
      resolution is appropriate and at the conference advise the court of the resulsts of
      their discussions.

9.    A person litigating pro se is bound by the requirements imposed upon counsel in
      this Order.

10.   Failure to comply with this order may result in sanctions, including dismissal of
      the action and assessment of fees and costs.

Court's Procedures: Information on the court's practices and procedures and how to
reach court personnel may be obtained at the Clerk's website at www.txs.uscourts.gov
or from the intake desk of the Clerk's office.
